DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in reply to the amendment filed on January 13, 2021.
Claims 2-6, 9-14, and 17-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined. 
The examiner would like to note that due to the abandonment of parent application 12/841,333 no double patenting rejection has been given; however if that application were to be revived a double patenting rejection could be applicable at that time.
The e-td filed and approved January 13, 2021, therefore the ODP rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review and analysis using the 2019 PEG guidelines for the amended claims, the 101 rejection is not applicable because using the abstract idea in some other meaning way beyond generally linking the use of the abstract idea to a particular technological environment.  
The following is a statement of reasons for the indication of reading over the art of record:  Abelman et al (US 2003/0135459) discloses a money transfer system where a plurality of payees can receive funds from a payor based on a set of payee rules including restrictions on who can receive funds, the amount of funds, and a frequency that the payee can receive funds. Steiger (US 2008/0015989) discloses performing money transfers using a call center or an agent. Bennett et al (US 2009/0106149) discloses that a payee rule could be a restriction on who can receive funds and that a payee cannot be a member of a certain group of individuals. None of the prior art either alone or in combination discloses a money transfer system 1-20 are over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Algiene et al – US 2003/0130948 discloses a method for automatically transferring an incoming payment to a handler is disclosed. In one step, the incoming payment associated with a payee is received. A first predetermined rule that applies to the incoming payment is determined. The first predetermined rule is applied to the incoming payment. It is determined if a second predetermined rule applies to the incoming payment. The second predetermined rule is applied to the incoming payment based upon the second-listed determining step.
Weichert et al - US 2004/0143552
Neofytides et al – US 7,376,587: discloses method for enabling a transfer of funds through a computer network between a first party registered with a computer server of the computer network and a second party not previously registered with the computer server. The transfer of funds includes payments or requests for money initiated by the first party. In one aspect, the method includes receiving payment instructions from the first party; sending an email to a second party with directions for receiving the payment amount; and, if the directions are followed, transferring the payment amount to the second party. In another aspect, the method includes receiving a request for money from the first party; sending a notification to the second party with directions for providing the requested amount to the first party; and, if the directions are followed, transferring the requested amount from the second party to the first party.
Milberger et al – US 2002/0111908: discloses a method for automatically processing a recurring transfer request from a stored value fund with an online system is disclosed. A handler associated with a payor is determined and money is transferred from that handler to the stored value fund. In one step, the payor is informed that a payee accepts payment from the online system. Subscription type information is received, which includes at least two of a per-request payment cap, a fixed payment amount, a limit on payment per time period, a limit on the number of payments in the time period, and a time period. Pay-out instructions are also received and include at least two of a payor identifier, a payee identifier, a transfer amount, a payment description. The transfer amount is automatically sent from the stored value fund to the payee.
Neofytides et al – US 2002/0152176
Cataline et al – US 2002/0116331: discloses system for transferring funds to pay bills and to and from selected accounts on an optimized is provided. A mediation engine may manage the payments made to selected payees, including by scheduling the payments and selecting sources for funds. A rules-based optimizer may automatically select the least-cost or other most efficient or desirable transaction, given the customer's available funds, types of funds and payment date. All payment providers and payees may manipulated using one seamless view. A customer service representative may also view the transfers.
Rosti et al - US 2006/0206419: discloses a control system and set of methods for providing and controlling a money payment transaction through a network. The methods comprise determining the values of several variables which influence the fee charged for the transaction by choices from an array of selections, and then charging a predetermined fee for the transaction based on the determined values of the selected variables. Alternatively, the methods comprise selecting a fee, and determining the allowable timing parameters for such a fee. Guarantees for settlement of the transaction within certain timing constraints are also provided. The benefits of this system and methods are that Users, instead of financial intermediaries such as banks or other transaction processors, can explicitly control the timing of a money payment transaction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694